DETAILED ACTION

Status of the Application
	In response filed on November 16, 2021, the Applicant amended claims 1, 2, 4-6, 8-10, 12, 13, 15-17, 19-21, and 23-25.  Claims 1, 2, 4-13, and 15-25 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 2, 4-13, and 15-25 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 2, 4-13, and 15-25 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant submits that the amended claims recite elements that integrate the claimed subject matter into a practical application…Step 2A, Prong Two… claim 1 has been amended to positively recite the elements of… . In this way, messaging campaigns may be conducted in a manner that effects a feedback loop, to better ensure positive recipient responses, while avoiding being overly conservative and inflexible.

Examiner respectfully disagrees with Applicant’s first argument. 
	The referenced elements (i.e., “receive…a first set of submitted campaign parameters”, “determine that…exceeds a corresponding parameter”, “generate a first updated set of campaign parameters based on…”, “conduct the first messaging campaign…”, etc.,) are not additional elements in the claims. These elements are part of the abstract idea itself (e.g., all of these steps are part of the overall advertising/sales/marketing activity). Although Applicant has noted an advantage to this sequence of steps (“feedback loop…ensure positive responses, while avoiding being overly conservative and inflexible”), this advantage is a non-technical business advantage/improvement. In other words, this advantage /improvement is, if anything, an improvement to an abstract idea itself. It is not a technical improvement to the functioning of the computers or technical environment. 



2)	“the conducting of the first messaging campaign by actually sending messages to intended recipients is integral to the claim, at least because determining the second default set of campaign parameters and conducting the second messaging campaign is conditional upon having conducted the first messaging campaign and having positive or negative responses from the intended recipients of the first messaging campaign. Thus, conducting the first messaging campaign, including determining the first updated set of campaign parameters, is integral to the claimed subject matter, is not mere extra-solution activity, and integrates the claimed subject matter into a practical application. For example, at least conducting the first messaging campaign requires sending electronic communications over electronic channels (e.g., network links) and tracking positive and negative responses from recipients via the recipients' electronic devices. This clearly integrates the claimed subject matter into a practical application in which the technological environment is not mere background context.


Examiner respectfully disagrees with Applicant’s second argument.
	The Examiner agrees that conducting the first campaign, as recited, is integral to the claimed subject matter. It is part of the abstract idea, not an “additional element” or mere extra-solution activity. Because it is part of the abstract idea, it cannot integrate the abstract idea into a practical application of that idea (only non-abstract “additional elements” can do that).
	Applicant’s argument that conducting the first campaign “requires sending electronic communications over electronic channels” and “tracking…responses…via the recipients’ electronic devices” is incommensurate with what is actually claimed, and therefore cannot be persuasive. The claims merely require “conduct the first messaging campaign…wherein conducting…includes sending of one or more first campaign messages to respective one or more intended recipients”. Presumably, this may include sending physical paper-based messages. With respect to responses, the claims merely require “determine…being at least partly dependent on positive responses or negative responses of the one or more intended recipients”. Applicant’s own disclosure suggests conducting a messaging campaign may involve transmitting physical mail ([0092] of the specification as filed), which does not involve electronic signals. That the claims require a processor to execute instructions to cause the system to perform the the steps 


3)	“The combination of these elements is unconventional and not routine in the art. The Office Action has acknowledged that the claims as previously amended overcome the previous rejection under 35 U.S.C. 103.”


Examiner respectfully disagrees with Applicant’s third argument. 
	Uniqueness, conventionality, and/or novelty are not, by themselves, indicative of eligibility. Conventionality is only a consideration (under Step 2B)  with respect to certain additional elements that are recited within a claim. The elements and combination of elements identified by the Applicant are part of the abstract idea itself.

 
4)	“Applicant submits that the present claims can be favorably compared to those at issue in DDR. As explained above, the Applicant's claims necessarily require a messaging campaign to be actually conducted, which involves the use of computer and network resources. The problem addressed is how to best make use of computer and network resources in order ensure a more effective and positive messaging campaign. How recipients respond to the messaging campaign is tracked through the use of computer and network resources (e.g., over the Internet) and materially affects how messaging campaigns are conventionally conducted. Therefore, the Applicant submits that the present claims are directed to patent eligible subject matter for at least the same reasons as those found by the Court in DDR”
	
Examiner respectfully disagrees with Applicant’s fourth argument.
	“Ensure a more effective and positive messaging campaign” is not a problem “specifically arising in the realm of computer networks". Applicant’s own disclosure suggests the messaging campaigns may my physical mailers ([0092]). That general purpose computers are being used to implement the claimed process does not make the alleged problems any more technical, or “specifically arising in the realm of computer networks”. That general purpose computers are being used to implement the claimed process does not make the alleged solution "necessarily rooted in computer technology". Applicant’s suggestion that the improvement 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 2, 4-13, and 15-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 11-13 and 15-22 is/are drawn to methods (i.e., a process), and claim(s) 1, 2, and 4-11 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 23-25 is/are drawn to non-transitory storage media (i.e., a machine/manufacture). As such, claims 1, 2, 4-13, and 15-25 is/are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 12 and 23) recites/describes the following steps; 
receive, from a user account, a first set of submitted campaign parameters for a first messaging campaign associated with an online store; 
determine a first default set of campaign parameters for the first messaging campaign; 
determine that at least one parameter from the first set of submitted campaign parameters exceeds a corresponding parameter from the first default set of campaign parameters; 
responsive to determining that at least one parameter from the first set of submitted campaign parameters exceeds the corresponding parameter from the first default set of 
conduct the first messaging campaign in accordance with the first set of updated campaign parameters, wherein conducting the first messaging campaign includes causing sending of one or more first campaign messages to respective one or more intended recipients;
receive, from the user account, a second set of submitted campaign parameters for a second proposed messaging campaign associated with the online store; 
determine a second default set of campaign parameters for the second proposed messaging campaign, the second default set of campaign parameters being at least partly dependent on positive or negative responses of the one or more intended recipients to the conducted first messaging campaign
determine that at least one parameter from the second set of submitted campaign parameters exceeds a corresponding parameter from the second default set of campaign parameters, 
responsive to determining that at least one parameter from the second set of submitted campaign parameters exceeds the corresponding parameter from the second default set of campaign parameters, generate a second updated set of campaign parameters; 
generate a final set of campaign parameters for the second proposed messaging campaign using the second updated set of campaign parameters
conduct the second proposed messaging campaign in accordance with the final set of campaign parameters

These steps, under its broadest reasonable interpretation, encompass describe or set-forth advertising using a sets of campaign parameters determined based on updated sets of campaign parameters based on determining that submitted campaign parameters exceed a corresponding default parameters and configuration of the online store and/or response metrics to previously conducted campaign, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions and/or advertising, marketing or sales activities or behaviors; business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
additionally encompass a  human manually (e.g., in their mind, or using paper and pen) advertising using a sets of campaign parameters determined based on updated sets of campaign parameters based on determining that submitted campaign parameters exceed a corresponding default parameters and configuration of the online store and/or response metrics to previously conducted campaign (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 12 and 23 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, 

The claim(s) recite the additional elements/limitations of
“a system for a dynamic campaign engine…comprising a processor in communication with a storage having instructions stored thereon, the processor configured to execute the instructions to cause the system to” (claim 1)
“a computer-implemented method” (claim 12)
“a non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions, when executed by a processor of a system, causes the system to” (claim 23)

The requirement to execute the claimed steps/functions using “a system for a dynamic campaign engine…comprising a processor in communication with a storage having instructions stored thereon, the processor configured to execute the instructions to cause the system to” (claim 1) and/or “a computer-implemented method” (claim 12) and/or “a non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions, when executed by a processor of a system, causes the system to” (claim 23) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited element(s) of "online store" (even if treated as an “additional element” which the Examiner contends it is not) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to online environments such as the internet and/or online stores as opposed to physical stores (e.g., determining whether a merchant has a valid physical residence or actual inventory or phone number). This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  see MPEP 2106.05(g)).
The recited element(s) of “conduct a first messaging campaign associated with an online store, the first messaging campaign being conducted in accordance with a first set of campaign parameters, wherein conducting the first messaging campaign includes causing sending of one or more first campaign messages to respective one or more intended recipients” (claims 1, 12, and 23) and/or “receive, from a user account, a set of submitted campaign parameters for a second proposed messaging campaign associated with the online store” (claims 1, 12, and 23) and/or “conduct the second proposed messaging campaign in accordance with the final set of campaign parameters” (claims 1, 12, and 23), even if treated as “additional elements” (which the Examiner contends they are not), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the reception of data has long been held to be insignificant pre-solution activity, and because receiving this data would be required in any implementation of the abstract idea. Furthermore, conducting the first and second campaigns are incidental to the inventive process/concept. The inventive process/concept is a particular way of determining campaign parameters for a marketing campaign (e.g., based on comparison with default parameters, responses to previous campaigns, and querying data about a configuration of an online store), which may reduce the change of sending spam messages. In other words, the inventive process/concept is entirely found within a particular way of analyzing/comparing data and particular rules to generate final campaign parameters. The actual acts/steps involved with conducting the campaigns, either previous or future, are not a major part of the inventive process/concept (i.e., they are incidental to the primary process), and there is nothing inventive found in these steps. The court decided in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) that presenting offers and gathering statistics amounted to mere data gathering (In OIP Techs, presenting offers to In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) that cutting hair after first determining the hair style was insignificant post-solution activity as the act of cutting itself was nominally related to the inventive way of determining the hair style.This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 5-11, 13, 15-22, 24, and 25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-11, 13, 15-22, 24, and 25 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, the limitations found in these claims describe additional data comparison/determination steps, ways of generating the final set of campaign parameters, or further define/specify an element already claimed in the independent claims (e.g., what the “configuration” is). These limitations serve to further set forth the identified abstract idea. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using  “a system for a dynamic campaign engine…comprising a processor in communication with a storage having instructions stored thereon, the processor configured to execute the instructions to cause the system to” (claim 1) and/or “a computer-implemented method” (claim 12) and/or “a non-transitory computer readable medium having computer-executable instructions stored thereon, the instructions, when executed by a processor of a system, causes the system to” (claim 23) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited element(s) of "online store" (even if treated as an “additional element” which the Examiner contends it is not)  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of  “conduct a first messaging campaign associated with an online store, the first messaging campaign being conducted in accordance with a first set of campaign parameters, wherein conducting the first messaging campaign includes causing sending of one or more first campaign messages to respective one or more intended recipients” (claims 1, 12, and 23) and/or “receive, from a user account, a set of submitted campaign parameters for a second proposed messaging campaign associated with the online store” (claims 1, 12, and 23) and/or “conduct the second proposed messaging campaign in accordance with the final set of campaign parameters” (claims 1, 12, and 23), even if treated as “additional elements” (which the Examiner contends they are not), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising and campaign management. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Examiner further takes Official Notice that conducting messaging campaigngs in accordance with campaign parameters and “receiving, from a user account, a set of submitted campaign parameters for a proposed messaging campaign associated with an online store” was well-understood, routine, and conventional before the effective filing date of the claimed invention. Applicant’s specification provides additional evidence to support this determination (e.g., see [0115] of the specification as filed).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2, 3, 5-11, 13, 15-22, 24, and 25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 5-11, 13, 15-22, 24, and 25 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed). For example, the limitations found in these claims describe additional data comparison/determination steps, ways of generating the final set of campaign parameters, or further define/specify an element already claimed in the independent claims (e.g., what the “configuration” is). These limitations serve to further set forth the identified abstract idea.

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621